Citation Nr: 1646693	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  06-28 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether allowable medical expenses for 2004 and 2005 are sufficient to reduce countable income to warrant payment of nonservice-connected pension benefits for the period from May 1, 2005.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which terminated the Veteran's nonservice-connected pension benefits, effective May 1, 2005.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2011.  A copy of the hearing transcript is of record.

In June 2011 the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  A review of the claims file reveals substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an April 2013 VA Form 21-22 the Veteran appointed Arizona Department of Veterans Services as his representative.  He was previously represented by Disabled American Veterans.

The issue has been re-worded to more accurately reflect the benefit being adjudicated.  

This appeal includes documents contained in the Veterans Benefits Management System and Virtual VA system.  All records have been considered in adjudicating this matter. 



FINDING OF FACT

Allowable medical expenses for 2004 and 2005 are not sufficient exclusions from reported income to reduce countable annual income below the maximum annual pension rate for a veteran with one dependent, effective May 1, 2005.


CONCLUSION OF LAW

Allowable medical expenses for 2004 and 2005 are insufficient to reduce countable income to warrant payment of nonservice-connected pension benefits for the period from May 1, 2005.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The present pension case, as is further discussed below, is decided as a matter of law. 

As indicated above, the case was remanded in June 2011 for proper verification of claimed itemized medical expenses, and itemization of expenses associated with organic/chemical-free products in excess over the cost of non-organic/chemical products.  Pursuant to remand directives, the AOJ sent the Veteran a letter in March 2012 requesting additional information.  In response, in June 2012 the Veteran submitted a duplicate VA Form 21-8416 for the period January 1, 2005 to December 31, 2005.  See July 2006 and February 2011 VA Form 21-8416.  Hence, the AOJ substantially complied with all of the Board's remand instructions with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998); see also Wood v. Derwinski 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).

In sum, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3(a)(3) (2010).  Payments of VA non service-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.

In this case, the dispositive question is whether reported medical expenses for 2004 and 2005are accepted as medical expenses per 38 C.F.R. § 3.272 for the purpose of exclusion from the Veteran's reported income.

A July 1998 rating decision established entitlement to nonservice-connected pension benefits, effective March 31, 1998, due to medical evidence which reflected that the Veteran had toxic brain syndrome manifesting in neurocognitive dysfunction, mental confusion, short term memory loss, depression, irritability, insomnia, fatigue and weakness, and peripheral neuropathy.  VA concluded that he was unable to secure and follow a substantially gainful occupation due to this disability.

A November 1998 rating decision established entitlement to special monthly pension by reason of being housebound, effective October 9, 1998.  Medical evidence showed that the Veteran had multiple environmental allergies and chemical sensitivities and as part of his treatment program he must practice strict but reasonable environmental control, such as avoidance of exposure to chemicals (including pesticides), cleaning products, fragrances, and car exhaust.  Due to his sensitivities, he is confined to his home and is restricted from visiting most public places.  

In March 2005, the Veteran submitted a VA Form 21-8416, which contained medical expenses incurred for the period January 1, 2004, to December 31, 2004.  He reported approximately $14,000 in medical expenses.

In June 2005, VA terminated his nonservice-connected pension benefits, effective May 1, 2005.  It was determined that his allowable medical expenses were $2,488.  The maximum annual rate for a housebound Veteran with one dependent was $15,566, thus his countable annual income 
exceeded the VA limit, and thus his nonservice-connected pension benefits were terminated.  

In support of the Veteran's claim for pension benefits, he submitted a VA Form 21-8416 for the period January 1, 2004 to December 31, 2004, itemizing a voluminous amount of medical expenses for this period.  He attached a voluminous amount of receipts which purportedly support the itemization.  The VA Form 21-8416 notes the "purpose," "amount paid," and "provider", but with regard to the "date paid" it refers the reader to the receipt.  

June 2006 correspondence from a private physician indicates that the Veteran must eat organic food because non-organic foods have pesticides on them, which will make the Veteran sick.  The physician asserts that the Veteran must wear organic clothing, use organic/chemical-free bedding and household products; use chemical free products to construct their home.  

At the June 2011 Board hearing, the Veteran explained his medical sensitivity to chemicals and use of chemical-free products due to his disabilities.  He also explained his medical necessity for organic food.  The Veteran submitted grocery expenses pertaining to purchased organic food; expenses associated with organic gardening and an organic greenhouse; expenses associated with clothing and household products; and expenses associated with his housing and vehicle use.  While the Veteran has submitted medical evidence reflecting that he must take these special precautions due to his disabilities, the medical evidence does not reflect that the Veteran is on a special diet, but rather that he must eat organic foods in lieu of non-organic foods.  

In a June 2011 remand, the Board instructed the AOJ to contact the Veteran to complete a VA Form 21-8416 for 2004 and 2005 medical expenses.  Specifically, a remand was necessary to allow for proper verification of the Veteran's claimed itemized medical expenses and directives instructed the Veteran to provide the "date paid" for each "provider" identified, and appropriate receipts.  In addition, the remand requested an itemization of expenses associated with organic/chemical-free products in excess over the cost of non-organic/chemical products.  

Pursuant to the June 2011 remand, the AOJ sent the Veteran a March 2012 letter requesting additional information.  However, in response, in June 2012 the Veteran submitted a duplicate VA Form 21-8416 for the period January 1, 2005 to December 31, 2005 that was already associated with the claims file.  See July 2006 and February 2011 VA Form 21-8416.  

Although the Veteran provided medical expenses for 2004 and 2005, the Board remains unable to properly verify the reported itemized medical expenses.  Specifically, the relevant VA Form 21-8416 Medical Expense Reports for 2004 and 2005 do not include the "date paid", "provider", and appropriate receipt information.  To this regard, the claims file contains 2005 organic/chemical-free product purchases, however, there is no itemization of expenses associated with the purchase of these items over the cost of non-organic/chemical household products.  Because 2004 and 2005 medical expenses are not appropriately itemized, and the claims file does not contain appropriate documentation to verify these expenses, the Board finds that the claimed expenses are not specifically excluded from income under § 3.272. 

In sum, the preponderance of the evidence is against a finding that all of the Veteran's reported medical expenses for 2004 and 2005 meet the criteria for continuing unreimbursed medical expenses for nonservice-connected pension benefits for the period from May 1, 2005.  The allowable portion of the medical expenses do not reduce reportable income the point that VA pension benefits are payable.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Allowable medical expenses for 2004 and 2005 are insufficient to reduce countable income to warrant payment of nonservice-connected pension benefits for the period from May 1, 2005, and the appeal is denied



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


